FORM 6-K SECURITIES AND EXCHANGE COMMISSION Washington D.C. 20549  Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 ForNovember 01, 2013 Commission File Number: 001-10306  The Royal Bank of Scotland Group plc  RBS, Gogarburn, PO Box 1000 Edinburgh EH12 1HQ  (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1):  Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7):  Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934.  Yes No X If "Yes" is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82-   The following information was issued as a Company announcement in London, England and is furnished pursuant to General Instruction B to the General Instructions to Form 6-K:  Appendix 1 Risk management supplement Appendix 1 Risk management supplement Page Capital and leverage ratios 2 CRR capital estimate 2 CRR leverage estimate 6 Credit risk 8 Loans and related credit metrics 8 Loans, REIL, provisions and impairments 8 Sector and geographical regional analyses 8 REIL flow statement 14 Impairment provisions flow statement 16 Impairment charge analysis 19 Ulster Bank Group (Core and Non-Core) 20 Debt securities: AFS reserves by issuer 22 Capital and leverage ratios CRR capital estimate A reconciliation between capital as reported under IFRS and capital computed in accordance with the Capital Requirements Regulations (CRR) is set out below. Although the CRR text has been finalised, many of the related technical standards (RTS) are still draft. The finalisation of these could have a material impact in a number of areas such as the scope of the deduction for insignificant financial holdings. The 'year 1 transitional basis' applies the rules as if 2013 was year 1 of the transition period. The full basis shows the same calculation based on a complete implementation of CRR. This is based on the Group's current interpretation of the final text of the CRR, as published on 27 June 2013, and the draft RTSs. In the first year of transition, the regulatory adjustments will be calculated under the new rules. The CRR deductions are determined by applying the transitional percentage (20% in year 1)(1). The residual balance will be deducted according to the current rules, except where the PRA has specified a different treatment. 30 September 2013 31 December 2012 Current Transitional Full Current Transitional Full basis basis basis basis basis basis Common Equity Tier (CET) 1 capital £47.5bn £53.1bn £41.1bn £47.3bn £54.0bn £37.9bn RWAs £410.0bn £452.5bn £452.5bn £459.6bn £494.6bn £494.6bn CET1 ratio 11.6% 11.7% 9.1% 10.3% 10.9% 7.7% Note: The PRA issued its consultative paper on implementing CRD IV (CP5/13) in August 2013. Under the draft proposals, there would be no transition in respect of the changes to the prudential filters and deductions from Common Equity Tier 1. These proposals if fully implemented will come into effect from 1 January 2014. Capital and leverage ratios (continued) 30 September 2013 31 December 2012 Current Transitional Full Current Transitional Full basis basis basis basis basis basis £m £m £m £m £m £m CET1 capital: instruments and reserves Capital instruments and related share premium - ordinary shares - B shares (1) - Retained earnings including current period loss Accumulated other comprehensive income Less innovative issues moved to Additional Tier 1 (AT1) capital Less preference shares moved to AT1 capital Non-controlling interests per accounting balance sheet - Less innovative issues moved to AT1 capital - - - Less minority interest deconsolidated - - - Minority interests allowable - - CET1 (before regulatory adjustments) CET1: regulatory adjustments Additional value adjustments (2) - - Intangible assets (net of related tax liability) - Deferred tax assets (3) - - Cash flow hedges - fair value Excess of expected loss over impairment provisions (4) - Own credit adjustments on fair valued liabilities (5) Defined benefit pension fund assets Securitisation positions - Unrealised gains and losses - - Of which: - unrealised losses on AFS debt securities - - - unrealised gains on AFS equity shares - - Other adjustments for regulatory purposes - - Qualifying exceeding AT1 capital (6) - CET1 (total regulatory adjustments) CET1 capital For the notes to this table refer to page 5. Capital and leverage ratios (continued) 30 September 2013 31 December 2012 Current Transitional Full Current Transitional Full basis basis basis basis basis basis £m £m £m £m £m £m AT1 capital: instruments Capital instruments and related share premium - Qualifying Tier 1 capital and related share premium - - subject to phase out from AT1 capital Qualifying Tier 1 capital included in consolidated AT1 capital issued by subsidiaries and held by third parties - - AT1 capital (before regulatory adjustments) - - AT1: regulatory adjustments Deductions from AT1 capital during the transition - intangible assets - excess of expected loss over impairment provisions - Other Basel II regulatory adjustments - AT1 (total regulatory adjustments) - - AT1 capital - - Qualifying deductions exceeding AT1 capital (6) - Tier 1 capital (7) Tier 2 capital: instruments and provisions Capital instruments and related share premium - Qualifying items and related share premium - - Qualifying own funds instruments issued by subsidiaries and held by third parties - - Unrealised gains on AFS equity shares - - 63 - - Credit risk adjustments (8) - - Tier 2 capital (before regulatory adjustments) Tier 2 regulatory adjustments Residual amounts deducted during the transition - excess of expected loss over impairment provisions - Other Basel II regulatory adjustments - Tier 2 (total regulatory adjustments) - - Tier 2 capital Total deductions - Total capital For the notes to this table refer to page 5. Capital and leverage ratios (continued) Flow statement (CRR) The table below analyses the movement in CET1 and Tier 2 capital during the nine months ended 30 September 2013. CET1 Tier 2 Total £m £m £m At 1 January 2013 Attributable loss net of movements in fair value of own credit - Share capital and reserve movements in respect of employee share schemes - Ordinary shares issued - Nominal value of B shares - Available-for-sale reserve - Foreign exchange reserve Increase in goodwill and intangibles - Deferred tax assets (DTAs) - Excess of expected loss over impairment provisions - Grandfathered instruments under CRR text - Dated subordinated debt issues - Dated subordinated debt maturities, redemptions and amortisation - Additional value adjustments (AVA) - Other movements At 30 September 2013 Notes: General: Estimates, including RWAs, are based on the current interpretation, expectations, and understanding of the proposed CRR requirements, anticipated compliance with all necessary enhancements to model calibration and other refinements, as well as further regulatory clarity and implementation guidance from the UK and EU authorities. The actual CRR impact may differ from these estimates due to the finalisation of the technical standards and interpretive issues. Capital base: Includes the nominal value of B shares (£0.5 billion) on the assumption that RBS will be privatised in the future and that they will count as permanent equity in some form by the end of 2017. The AVA, arising from the application of the prudent valuation requirements to all assets measured at fair value, has been included in full in year one of transition in line with the guidance from the PRA and uses methodology discussed with the PRA pending the issue of the final RTS by the European Banking Authority. The PRA requires firms to take a CET1 deduction in year one of transition equal to 10% of the DTAs which do not relate to temporary differences. The netting of deferred tax liabilities against DTAs reflects our interpretation of the final CRR text. In our current interpretation of the CRR final rules, we have assumed that incurred CVA will be counted as eligible provisions in the determination of the deduction for expected losses. The own credit risk adjustment for derivative liabilities (the debit valuation adjustment) is assumed to transition on the same basis as other regulatory changes (20% in year one of transition). Where the deductions from AT1 capital exceed AT1 capital, the excess is deducted from CET1 capital. The excess of AT1 deductions over AT1 capital in year 1 transition is due to the application of the current rules to the transitional amounts. Should the draft RTS relating to maturity restrictions on hedging be implemented without amendment, the full CRR CET1 capital position would reduce by c.£1.5 billion for insignificant investments based on our estimate of current positions. The Group has already announced its intention to exit the equities businesses as part of Markets strategy; this will reduce positions to the extent that no deduction will be required. However there could be a modest short-term impact on the Group's transitional ratio. Based on our current interpretations of the final draft of the RTS on credit risk adjustments, issued in July 2013, the Group's standardised latent provision has been reclassified to specific provision and is therefore no longer included in Tier 2 capital. Risk-weighted assets: Current securitisation positions are shown as RWAs risk weighted at 1,250%. RWA uplifts include the impact of credit valuation adjustments and asset valuation correlation on banks and central counterparties. RWAs assume implementation of the full internal model method suite, that existing waivers will continue and includes methodology changes that take effect immediately on CRR implementation. Non-financial counterparties and sovereigns that meet the eligibility criteria under CRR are exempt from the CVA volatility charges. The CRR final text includes a reduction in the risk weight relating to SMEs. Capital and leverage ratios (continued) CRR leverage estimate The Group monitors and reports an internationally recognised leverage definition (assets/equity) based on funded tangible assets (total assets minus derivatives and intangible assets) divided by qualifying regulatory Tier 1 capital. The Basel III agreement introduced a leverage ratio as a non-risk based backstop limit intended to supplement the risk-based capital requirements. It aims to constrain the build up of excess leverage in the banking sector, introducing additional safeguards against model risk and measurement errors. On 19 March 2013, the Financial Policy Committee (FPC) of the Bank of England instructed the PRA to ensure that the major UK banks hold resources equivalent to at least 7% of RWAs by the end 2013 after reflecting adjustments recommended by the FPC. The PRA statement of 20 June 2013, indicated that meeting the 7% RWA capital standard will be sufficient for leverage ratios to be no less than 3%. The Group's estimated leverage ratios under both the CRR and Basel III texts are above 3%. The leverage ratio set out below is based on: ● Tier 1 capital as set out in the final CRR text; and ● Exposure measure calculated using the final CRR text as well as the December 2010 Basel III text; further specificity being sourced from the instructions in the July 2012 Quantitative Impact Study and the related Frequently Asked Questions. 30 September 2013 31 December 2012 Leverage ratio Tier 1 Leverage Tier 1 Leverage Exposure capital Leverage Exposure capital Leverage £bn £bn % £bn £bn % Assets/equity basis: Tier 1 leverage ratio 14x 15x Tangible equity leverage ratio (1) 16x 17x CRR basis: Transitional measure 21x 22x Full end point measure 28x 32x Adjusted end point measure (2) 22x 25x Basel III basis: Transitional measure 22x 23x Full end point measure 29x 32x Adjusted end point measure (2) 23x 25x Notes: Tangible equity leverage ratio is total tangible equity divided by total tangible assets (after netting derivatives). Adjusted Tier 1 capital includes grandfathered ineligible capital instruments. Capital and leverage ratios (continued) 30 September 2013 31 December 2012 Exposure measure Proforma Pro forma Proforma Pro forma Assets/ CRR Basel III Assets/ CRR Basel III equitybasis leverage leverage equitybasis leverage leverage £bn £bn £bn £bn £bn £bn Cash and balances at central banks Debt securities Equity shares Derivatives Loans and advances to banks and customers Reverse repurchase agreements and stock borrowing Assets of disposal groups Goodwill and intangible assets Other assets Total assets Netting: derivatives and SFTs (1) Exclude derivatives Regulatory deductions and other adjustments (2) Adjusted total tangible assets Potential future exposure on derivatives (3) Undrawn commitments (4) End point leverage exposure measure Transitional adjustments to assets deducted from regulatory Tier 1 capital Transitional leverage exposure measure Notes: Under the Basel III view, the balance sheet value is reduced for allowable netting under the Basel II framework (excluding cross-product netting) which mainly relates to cash positions under a master netting agreement. In the CRR calculation, the balance sheet value is replaced with the related regulatory exposure value which has netting of both cash positions and related collateral of securities financing transactions (SFTs). Regulatory deductions: to ensure consistency between the numerator and the denominator, items that are deducted from capital are also deducted from total assets (comprising goodwill and intangibles, £13.7 billion (31 December 2012 - £13.5 billion), deferred tax assets, £2.3 billion (31 December 2012 - £3.2 billion), additional valuation adjustments, £1.2 billion (31 December 2012 - £0.3 billion) and cash flow hedge reserves, £0.5 billion (31 December 2012 - £1.7 billion)). Other adjustments reflect the difference between the scope of the regulatory consolidation and the consolidation for financial reporting. Potential future exposure on derivatives: the regulatory add-on which is calculated by assigning percentages based on the type of instrument and the residual maturity of the contract to the nominal amounts or underlying values of derivative contracts. Undrawn commitments represent regulatory add-ons relating to off-balance sheet undrawn commitments based on a 10% credit conversion factor (CCF) for unconditionally cancellable commitments and 100% of other commitments. Off-balance sheet items comprise: UK UK International US Retail & Retail Corporate Banking Commercial Markets Other Total 30 September 2013 £bn £bn £bn £bn £bn £bn £bn Unconditionally cancellable items - Other contingents and commitments 31 December 2012 Unconditionally cancellable items - Other contingents and commitments International Banking facilities are primarily undrawn facilities to large multinational corporations, many of which are domiciled in the UK. Credit risk Loans and related credit metrics: Loans, REIL, provisions and impairments Sector and geographical regional analyses - Group The tables below analyse gross loans and advances to banks and customers (excluding reverse repos) and related credit metrics by sector and geography (by location of lending office) for Group, Core and Non-Core. Credit metrics 30 September 2013 REIL as a Provisions Provisions Impairment Amounts Gross % of gross as a % as a % of charge written-off loans REIL Provisions loans of REIL gross loans YTD YTD £m £m £m % % % £m £m Government (1) - Finance 55 12 Personal - mortgages 30 - unsecured 81 Property 49 Construction 50 Manufacturing 66 95 84 Finance leases (2) 68 2 Retail, wholesale and repairs 53 Transport and storage 23 95 Health, education and leisure 47 73 Hotels and restaurants 43 43 Utilities 42 59 1 Other 53 Latent - 53 of which: UK - residential mortgages 20 57 - personal lending 86 - property 40 - construction 49 - other 63 Europe - residential mortgages 41 14 - personal lending 97 16 20 - property 57 - construction 53 14 - - other 71 US - residential mortgages 15 90 - personal lending 53 25 93 - property 26 25 19 - construction 34 7 21 7 1 - other 67 64 RoW - residential mortgages 26 6 23 1 - personal lending 1 1 1 1 - property 66 - - construction 31 8 8 - - - other 52 9 13 53 Banks 76 69 91 40 For the notes to this table refer to page 13. Credit risk: Sector and geographical regional analyses - Group (continued) Credit metrics 31 December 2012 REIL as a Provisions Provisions Impairment Amounts Gross % of gross as a % as a % of charge written-off loans REIL Provisions loans of REIL gross loans YTD YTD £m £m £m % % % £m £m Government (1) - Finance 54 Personal - mortgages 28 - unsecured 83 Property 46 Construction 43 94 Manufacturing 47 Finance leases (2) 67 44 Retail, wholesale and repairs 56 Transport and storage 40 Health, education and leisure 44 Hotels and restaurants 45 Utilities 21 18 - Other 57 Latent - 52 of which: UK - residential mortgages 19 32 - personal lending 87 - property 37 - construction 41 - other 70 Europe - residential mortgages 37 50 - personal lending 92 38 13 - property 56 - construction 51 12 - other 67 US - residential mortgages 21 - personal lending 48 24 - property 29 17 83 - construction 8 1 13 - 12 - other RoW - residential mortgages 27 8 30 2 2 - personal lending 1 1 5 8 - property 65 66 - construction 22 21 10 48 5 - - other 57 2 52 Banks 85 23 29 For the notes to this table refer to page 13. Credit risk: Sector and geographical regional analyses - Core Credit metrics 30 September 2013 REIL as a Provisions Provisions Impairment Amounts Gross % ofgross as a % as a % of charge written-off loans REIL Provisions loans of REIL gross loans YTD YTD £m £m £m % % % £m £m Government (1) - Finance 54 3 4 Personal - mortgages 30 - unsecured 82 Property 34 Construction 51 90 63 Manufacturing 60 60 61 Finance leases (2) 81 63 6 26 Retail, wholesale and repairs 51 92 93 Transport and storage 83 11 47 74 Health, education and leisure 45 69 Hotels and restaurants 43 31 74 Utilities 62 41 59 1 Other 59 Latent - 49 of which: UK - residential mortgages 20 56 - personal lending 86 - property 28 - construction 51 78 62 - other 57 Europe - residential mortgages 40 14 - personal lending 96 10 18 - property 40 28 - construction 77 45 58 4 - - other 73 US - residential mortgages 14 87 - personal lending 36 24 64 83 - property 48 6 13 5 - construction 34 7 21 8 1 - other 54 RoW - residential mortgages 24 6 25 1 - personal lending 1 1 - - - property 81 57 - - - construction 31 8 8 - - - other 47 35 74 1 7 49 Banks 75 68 91 40 For the notes to this table refer to page 13. Credit risk: Sector and geographical regional analyses - Core (continued) Credit metrics 31 December 2012 REIL as a Provisions Provisions Impairment Amounts Gross % of gross as a % as a % of charge written-off loans REIL Provisions loans of REIL gross loans YTD YTD £m £m £m % % % £m £m Government (1) - Finance 81 54 Personal - mortgages 27 - unsecured 85 Property 36 Construction 46 60 Manufacturing 45 63 Finance leases (2) 67 35 41 Retail, wholesale and repairs 55 Transport and storage 25 72 21 Health, education and leisure 39 67 Hotels and restaurants 45 56 Utilities 10 5 50 - - Other 58 Latent - 51 of which: UK - residential mortgages 19 32 - personal lending 87 - property 32 - construction 45 47 - other 65 Europe - residential mortgages 37 24 - personal lending 97 29 11 - property 41 6 - construction 60 39 65 4 10 - other 75 US - residential mortgages 15 - personal lending 34 29 65 - property 13 12 3 27 - construction 5 - - - 1 3 - other 90 RoW - residential mortgages 27 8 30 2 2 - personal lending 1 1 - 1 - property 80 61 - - - construction 22 21 10 48 5 - - other 64 48 75 1 51 Banks 85 23 29 For the notes to this table refer to page 13. Credit risk: Sector and geographical regional analyses - Non-Core Credit metrics 30 September 2013 REIL as a Provisions Provisions Impairment Amounts Gross % of gross as a % as a % of charge written-off loans REIL Provisions loans of REIL gross loans YTD YTD £m £m £m % % % £m £m Government (1) - Finance 56 8 Personal - mortgages 56 24 3 91 - unsecured 96 46 48 40 39 Property 54 Construction 48 50 59 Manufacturing 79 35 23 Finance leases (2) 72 77 Retail, wholesale and repairs 58 19 12 Transport and storage 41 48 80 Health, education and leisure 51 21 4 Hotels and restaurants 44 12 34 Utilities 47 43 - - Other 40 Latent - 57 of which: UK - residential mortgages - 1 1 - personal lending 30 28 20 71 4 4 - property 45 - construction 46 41 59 - other 87 Europe - residential mortgages 19 19 - - personal lending 70 9 9 6 2 - property 61 - construction 51 10 - - other 69 US - residential mortgages 37 18 3 90 - personal lending 59 17 29 29 32 - property 58 20 34 9 14 - construction 1 - other 77 10 RoW - residential mortgages 31 2 - personal lending 15 - 1 1 - property 38 38 - - other 47 8 6 57 Banks 1 1 - - For the notes to this table refer to page 13. Credit risk: Sector and geographical regional analyses - Non-Core (continued) Credit metrics 31 December 2012 REIL as a Provisions Provisions Impairment Amounts Gross % of gross as a % as a % of charge written-off loans REIL Provisions loans of REIL gross loans YTD YTD £m £m £m % % % £m £m Government (1) - Finance 41 91 42 Personal - mortgages 42 - unsecured 55 63 75 Property 49 Construction 40 Manufacturing 51 16 Finance leases (2) 66 9 Retail, wholesale and repairs 58 49 47 Transport and storage 57 81 Health, education and leisure 52 35 33 Hotels and restaurants 46 38 46 Utilities 16 15 - Other 56 Latent - 72 - 52 of which: UK - residential mortgages 19 - personal lending 55 23 19 83 5 16 - property 39 - construction 37 - other 82 Europe - residential mortgages 32 27 84 5 26 - personal lending 83 70 84 9 2 - property 58 - construction 47 2 - other 59 US - residential mortgages 37 - personal lending 80 14 18 44 50 - property 58 16 28 56 - construction 4 3 1 33 9 - other 25 59 RoW - personal lending 6 - 5 7 - property 54 40 74 66 - other 52 1 56 52 Banks 1 1 - - Notes: Includes central and local government. Includes instalment credit. The Core and Non-Core split for 31 December 2012 excludes balances in relation to Direct Line Group (loans to customers of £881 million and loans to banks of £2,036 million). For a description of the Group's early problem debt identification and problem debt management refer to pages 172 to 180 of the Group's 2012 Annual Report and Accounts. Credit risk (continued) REIL flow statement REIL are stated without giving effect to any security held that could reduce the eventual loss should it occur or to any provisions marked. UK UK Wealth International Ulster US Retail & Markets Central Core Total Retail Corporate Banking Bank Commercial items Non-Core £m £m £m £m £m £m £m £m £m £m £m At 1 January 2013 - Currency translation and other adjustments - 12 4 3 4 - Disposal of subsidiaries - Additions 92 13 1 Transfers (1) - Transfers to performing book - Repayments - Amounts written-off - At 30 September 2013 1 At 1 January 2012 - Currency translation and other adjustments 54 5 - Additions 92 39 - Transfers (1) 31 - 51 Transfers to performing book - Repayments - - Amounts written-off - At 30 September 2012 - For the note to this table refer to the following page. Credit risk: REIL flow statement (continued) Non-Core (by donating division) UK International Ulster US Retail & Other Total Corporate Banking Bank Commercial £m £m £m £m £m £m At 1 January 2013 28 Currency translation and other adjustments 87 5 Disposal of subsidiaries - Additions 64 5 Transfers to performing book - - Repayments Amounts written-off At 30 September 2013 13 At 1 January 2012 Currency translation and other adjustments Additions 11 Transfers (1) 8 43 - - - 51 Transfers to performing book - - - Repayments - - Amounts written-off At 30 September 2012 28 Note: Represents transfers between REIL and potential problem loans. Credit risk (continued) Impairment provisions flow statement The movement in loan impairment provisions by division is shown in the table below. UK UK Wealth International Ulster US Total Markets Central Total Non-Core Group Retail Corporate Banking Bank R&C (1) R&C (1) items Core £m £m £m £m £m £m £m £m £m £m £m £m At 1 January 2013 1 Currency translation and other adjustments - 11 - 80 23 6 1 Disposal of subsidiaries - Amounts written-off - Recoveries of amounts previously written-off 34 10 - 13 1 70 2 - 61 Charged to income statement - continuing operations 8 64 Unwind of discount (2) - - - At 30 September 2013 66 Individually assessed - banks - - - 7 - - 7 61 - 68 1 69 - customers - 87 62 66 Collectively assessed - Latent 13 9 - 66 For the notes to this table refer to page 18. Credit risk: Impairment provisions flow statement (continued) UK UK Wealth International Ulster US Total Markets Total Non-Core Group Retail Corporate Banking Bank R&C (1) R&C (1) Core £m £m £m £m £m £m £m £m £m £m £m At 1 January 2012 81 Currency translation and other adjustments 13 1 46 4 Amounts written-off Recoveries of amounts previously written-off 82 10 - 7 - 60 2 84 Charged to income statement - continuing operations 30 74 64 12 Unwind of discount (2) - - At 30 September 2012 99 Individually assessed - banks - - 2 7 - - 9 1 - customers - 84 54 Collectively assessed - 2 - Latent 13 10 99 For the notes to this table refer to page 18. Credit risk: Impairment provisions flow statement (continued) Non-Core (by donating division) UK International Ulster US Other Total Corporate Banking Bank R&C (1) £m £m £m £m £m £m At 1 January 2013 28 Currency translation and other adjustments 26 Disposal of subsidiaries - Amounts written-off Recoveries of amounts previously written-off 7 20 - 32 2 61 Charged to income statement - continuing operations - Unwind of discount (2) - - At 30 September 2013 23 Individually assessed - banks - 1 - - - 1 - customers 29 6 Collectively assessed - 36 15 Latent 55 2 23 At 1 January 2012 48 Currency translation and other adjustments Amounts written-off Recoveries of amounts previously written-off 14 12 - 54 4 84 Charged to income statement - continuing operations 5 Unwind of discount (2) - At 30 September 2012 16 Individually assessed - banks - 1 - - - 1 - customers 23 - Collectively assessed 26 89 16 Latent 58 - 16 Notes: Retail & Commercial. Recognised in interest income. Credit risk (continued) Impairment charge analysis The table below analyses the impairment charge for loans and securities. Nine months ended 30 September 2013 UK UK Wealth International Ulster US Total Markets Central Total Non-Core Group Retail Corporate Banking Bank R&C R&C items Core £m £m £m £m £m £m £m £m £m £m £m £m Individually assessed - 9 9 5 64 Collectively assessed - 71 Latent loss 7 1 5 - - Loans to customers 8 5 64 Loans to banks - Securities - 5 5 62 66 39 Charge to income statement 8 58 63 Nine months ended 30 September 2012 Individually assessed - 27 50 18 12 1 Collectively assessed - Latent loss 6 3 - 58 - Loans to customers 30 50 64 12 - Loans to banks - - - 24 - - 24 - - 24 - 24 Securities - 4 4 3 32 39 Charge to income statement 30 74 68 15 32 Credit risk: Impairment charge analysis (continued) Nine months ended 30 September 2013 Non-Core (by donating division) UK International Ulster US Other Total Corporate Banking Bank R&C £m £m £m £m £m £m Individually assessed 2 - Collectively assessed 9 - 15 47 - 71 Latent loss 1 71 - Loans to customers - Securities - Charge to income statement - Nine months ended 30 September 2012 Individually assessed Collectively assessed 56 - 9 7 Latent loss - Loans to customers 5 Securities - Charge to income statement 5 Ulster Bank Group (Core and Non-Core) The table below analyses Ulster Bank Group's loans, REIL and impairments by sector. Credit metrics REIL Provisions REIL as a Provisions Provisions Impairment Amounts Gross % of gross as a % of as a % of charge written-off loans loans REIL gross loans YTD YTD Sector analysis £m £m £m % % % £m £m 30 September 2013 Core Mortgages 52 21 Commercial real estate - investment 38 23 - development 50 38 4 Other corporate 62 76 Other lending 97 20 30 52 Non-Core Commercial real estate - investment 50 23 - development 73 Other corporate 63 66 6 66 Ulster Bank Group Mortgages 52 21 Commercial real estate - investment 45 46 - development 71 Other corporate 62 82 Other lending 97 20 30 60 Credit risk: Ulster Bank Group (Core and Non-Core) (continued) Credit metrics REIL Provisions REIL as a Provisions Provisions Impairment Amounts Gross % of gross as a % of as a % of charge written-off loans loans REIL gross loans YTD YTD Sector analysis £m £m £m % % % £m £m 31 December 2012 Core Mortgages 48 22 Commercial real estate - investment 38 - - development 53 55 2 Other corporate 62 15 Other lending 97 53 33 52 72 Non-Core Commercial real estate - investment 51 15 - development 65 Other corporate 58 77 23 61 Ulster Bank Group Mortgages 48 22 Commercial real estate - investment 47 15 - development 64 Other corporate 60 38 Other lending 97 53 33 57 Key points · Ulster Bank Group's impairment charge for the nine months ended 30 September 2013 of £1.5 billion (year ended 31 December 2012 - £2.3 billion) was driven by a combination of new defaulting customers and higher charges on existing defaulted cases. · Provisions as a percentage of REIL increased from 57% at year end to 60%, principally reflecting additional provisions in Q3 in respect of the commercial real estate development portfolio. · REIL increased to £19.9 billion (31 December 2012 - £18.8 billion). This included new defaults of £2.8 billion and foreign exchange movements of £0.4 billion, offset by recoveries/cures of £1.7 billion and write-offs of £0.4 billion. Credit risk (continued) Debt securities: AFS reserves by issuer The table below analyses available-for-sale (AFS) debt securities and related reserves, gross of tax. 30 September 2013 31 December 2012 UK US Other (1) Total UK US Other(1) Total £m £m £m £m £m £m £m £m Government (2) Banks 80 Other financial institutions Corporate 26 70 84 Total Of which ABS (3) AFS reserves (gross) Notes: Includes eurozone countries as detailed in the section on Country risk in the main announcement. Includes central and local government. Asset-backed securities Appendix 2 Income statement reconciliations and Segmental analysis Quarter ended 30 September 2013 30 June 2013 30 September 2012 Managed One-off items Statutory Managed One-off items Statutory Managed One-off items Statutory reallocation reallocation reallocation £m £m £m £m £m £m £m £m £m Interest receivable - - - Interest payable Net interest income Fees and commissions receivable - - - Fees and commissions payable - - - Income from trading activities 75 Gain/(loss) on redemption of own debt - 13 13 - - Other operating income 35 59 Non-interest income Total income Staff costs Premises and equipment Other administrative expenses Depreciation and amortisation Operating expenses Profit/(loss) before impairment losses Impairment losses - - - Operating profit/(loss) Quarter ended 30 September 2013 30 June 2013 30 September 2012 Managed One-off items Statutory Managed One-off items Statutory Managed One-off items Statutory reallocation reallocation reallocation £m £m £m £m £m £m £m £m £m Operating profit/(loss) Own credit adjustments (1) - - - Payment Protection Insurance costs - - - Regulatory and legal actions 99 - Integration and restructuring costs - - - Gain/(loss) on redemption of own debt 13 - - - Asset Protection Scheme (2) - 1 - Amortisation of purchased intangible assets 39 - 38 - 47 - Strategic disposals 7 - 6 - 23 - RFS Holdings minority interest 11 - 1 - 1 - (Loss)/profit before tax - - - Tax charge - - - (Loss)/profit from continuing operations - - - (Loss)/profit from discontinued operations, net of tax - 9 - 9 67 - 67 (Loss)/profit for the period - - - Non-controlling interests - 14 - 14 3 - 3 Preference share and other dividends - - - (Loss)/profit attributable to ordinary and B shareholders - - - Notes: Reallocation of £155 million loss (Q2 2013 - £76 million gain; Q3 2012 - £435 million loss) to income from trading activities and £341 million loss (Q2 2013 - £51 million gain; Q3 2012 - £1,020 million loss) to other operating income. Reallocation to income from trading activities. Nine months ended 30 September 2013 30 September 2012 Managed One-off items Statutory Managed One-off items Statutory reallocation reallocation £m £m £m £m £m £m Interest receivable - - Interest payable Net interest income Fees and commissions receivable - - Fees and commissions payable - - Income from trading activities 19 Gain on redemption of own debt - - Other operating income Non-interest income Total income Staff costs Premises and equipment Other administrative expenses Depreciation and amortisation Operating expenses Profit before impairment losses Impairment losses - - Operating profit/(loss) Nine months ended 30 September 2013 30 September 2012 Managed One-off items Statutory Managed One-off items Statutory reallocation reallocation £m £m £m £m £m £m Operating profit/(loss) Own credit adjustments (1) - - Payment Protection Insurance costs - - Interest Rate Hedging Products redress and related costs 50 - Regulatory and legal actions - Integration and restructuring costs - - Gain on redemption of own debt - - Asset Protection Scheme (2) - - - 44 - Amortisation of purchased intangible assets - - Strategic disposals 7 - - RFS Holdings minority interest - 18 - Profit/(loss) before tax - - Tax charge - - Loss for continuing operations - - Profit from discontinued operations, net of tax - - Profit/(loss) for the period - - Non-controlling interests - 28 - 28 Preference share and other dividends - - Loss attributable to ordinary and B shareholders - - Notes: Reallocation of £20 million gain (nine months ended 30 September 2012 - £1,715 million loss) to income from trading activities and £140 million loss (nine months ended 30 September 2012 - £2,714 million loss) to other operating income. Reallocation to income from trading activities. Segmental analysis Analysis of divisional operating profit/(loss) The following tables provide an analysis of divisional operating profit/(loss) by main income statement captions. The divisional income statements on pages 27 to 65 of the main announcement reflect certain presentational reallocations as described in the notes below. These do not affect the overall operating profit/(loss). The ceding of control which resulted from the partial disposal of the Group's shareholding in Direct Line Group (DLG) has resulted in the Group no longer treating DLG as an operating segment. Comparative data for 2012 have been restated. Net Non- interest interest Total Operating Impairment Operating income income income expenses losses profit/(loss) Quarter ended 30 September 2013 £m £m £m £m £m £m UK Retail UK Corporate Wealth 60 International Banking 83 Ulster Bank 60 US Retail & Commercial Markets 41 1 Central items 65 40 Core Non-Core (1) Managed basis Reconciling items Own credit adjustments (2) - - - Payment Protection Insurance costs - Regulatory and legal actions - Integration and restructuring costs - Gain on redemption of own debt - 13 13 - - 13 Amortisation of purchased intangible assets - Strategic disposals - - - RFS Holdings minority interest 15 12 - 11 Statutory basis Notes: Reallocation of £10 million between net interest income and non-interest income in respect of funding costs of rental assets, £9 million, and to record interest on financial assets and liabilities designated as at fair value through profit or loss, £1 million. Comprises £155 million loss included in 'Income from trading activities' and £341 million loss included in 'Other operating income' on a statutory basis. Segmental analysis (continued) Net Non- interest interest Total Operating Impairment Operating income income income expenses losses profit/(loss) Quarter ended 30 June 2013 £m £m £m £m £m £m UK Retail UK Corporate Wealth 56 International Banking 42 Ulster Bank 88 US Retail & Commercial Markets (1) 25 93 Central items 58 3 Core Non-Core (2) 19 Managed basis Reconciling items Own credit adjustments (3) - - - Payment Protection Insurance costs - Regulatory and legal actions - Integration and restructuring costs - Gain on redemption of own debt - - - Amortisation of purchased intangible assets - Strategic disposals - 6 6 - - 6 RFS Holdings minority interest 1 1 - Statutory basis Notes: Reallocation of £1 million between net interest income and non-interest income to record interest on financial assets and liabilities designated as at fair value through profit or loss. Reallocation of £11 million between net interest income and non-interest income in respect of funding costs of rental assets, £10 million, and to record interest on financial assets and liabilities designated as at fair value through profit or loss, £1 million. Comprises £76 million gain included in 'Income from trading activities' and £51 million gain included in 'Other operating income' on a statutory basis. Segmental analysis (continued) Net Non- interest interest Total Operating Impairment Operating income income income expenses losses profit/(loss) Quarter ended 30 September 2012 £m £m £m £m £m £m UK Retail UK Corporate Wealth 63 International Banking Ulster Bank 50 US Retail & Commercial Markets (1) 14 6 Central items - Core Non-Core (2) 79 50 Managed basis Reconciling items Own credit adjustments (3) - - - Payment Protection Insurance costs - Integration and restructuring costs - Loss on redemption of own debt - - - Asset Protection Scheme (4) - 1 1 - - 1 Amortisation of purchased intangible assets - Strategic disposals - - - RFS Holdings minority interest 3 1 - Statutory basis Notes: Reallocation of £3 million between net interest income and non-interest income in respect of funding costs of rental assets. Reallocation of £7 million between net interest income and non-interest income in respect of funding costs of rental assets, £12 million, and to record interest on financial assets and liabilities designated as at fair value through profit or loss, £5 million. Comprises £435 million loss included in 'Income from trading activities' and £1,020 million loss included in 'Other operating income' on a statutory basis. Included in 'Income from trading activities' on a statutory basis. Segmental analysis (continued) Net Non- interest interest Total Operating Impairment Operating income income income expenses losses profit/(loss) Nine months ended 30 September 2013 £m £m £m £m £m £m UK Retail UK Corporate Wealth International Banking Ulster Bank US Retail & Commercial Markets (1) 96 Central items 85 Core Non-Core (2) Managed basis Reconciling items Own credit adjustments (3) - - - Payment Protection Insurance costs - Interest Rate Hedging Products redress and related costs - Regulatory and legal actions - Integration and restructuring costs - Gain on redemption of own debt - - - Amortisation of purchased intangible assets - Strategic disposals - - - RFS Holdings minority interest 1 - Statutory basis Notes: Reallocation of £1 million between net interest income and non-interest income to record interest on financial assets and liabilities designated as at fair value through profit or loss. Reallocation of £30 million between net interest income and non-interest income in respect of funding costs of rental assets, £28 million, and to record interest on financial assets and liabilities designated as at fair value through profit or loss, £2 million. Comprises £20 million gain included in 'Income from trading activities' and £140 million loss included in 'Other operating income' on a statutory basis. Segmental analysis (continued) Net Non- interest interest Total Operating Impairment Operating income income income expenses losses profit/(loss) Nine months ended 30 September 2012 £m £m £m £m £m £m UK Retail UK Corporate Wealth International Banking (1) Ulster Bank US Retail & Commercial Markets (2) 62 Central items Core Non-Core (3) Managed basis Reconciling items Own credit adjustments (4) - - - Payment Protection Insurance costs - Integration and restructuring costs - Gain on redemption of own debt - - - Asset Protection Scheme (5) - - - Amortisation of purchased intangible assets - Strategic disposals - - - RFS Holdings minority interest - Statutory basis Notes: Reallocation of £9 million between net interest income and non-interest income in respect of funding costs of rental assets. Reallocation of £5 million between net interest income and non-interest income to record interest on financial assets and liabilities designated as at fair value through profit or loss. Reallocation of £96 million between net interest income and non-interest income in respect of funding costs of rental assets, £103 million, and to record interest on financial assets and liabilities designated as at fair value through profit or loss, £7 million. Comprises £1,715 million loss included in 'Income from trading activities' and £2,714 million loss included in 'Other operating income' on a statutory basis. Included in 'Income from trading activities' on a statutory basis. Signatures  Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized.
